Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 29, 2015

                                            No. 04-14-00656-CV

                     IN RE FAMILY DOLLAR STORES OF TEXAS, LLC,
                             A Texas Limited Liability Company

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On September 18, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and the real party in interest’s response, and has determined that
relator is entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

       The Honorable David J. Rodriguez is ORDERED to vacate the September 11, 2014 order
on plaintiff’s motion to compel and for sanctions. The writ will issue only if we are notified that
Judge Rodriguez has not complied within fifteen days from the date of this order.

        It is so ORDERED on April 29, 2015.


                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 391473, styled 2444 Babcock, Ltd., a Texas Limited Partnership v. Family
Dollar Stores of Texas, LLC, a Texas Limited Liability Company, pending in the County Court at Law No. 3, Bexar
County, Texas, the Honorable David J. Rodriguez presiding.